

SYNALLOY CORPORATION
2012 Short-Term Cash Incentive and Options Plan


1.
Purpose. This Short-Term Cash Incentive and Options Plan (the “Incentive Plan”)
is intended to provide key executive employees of Synalloy Corporation (the
“Company”, which term shall include Synalloy Corporation and any of its
affiliates or subsidiaries) the opportunity to participate in the Company's
profitability, future prosperity and growth. The purpose of the Incentive Plan
is to provide short and long-term incentive for gain through outstanding service
to the Company and its shareholders, and to assist in attracting and retaining
executives of ability and initiative.



2.
Administration. The Incentive Plan shall be administered by the Company's
Compensation & Long Term Incentive Committee (the “Committee”). The same
restrictions set forth in the Company's 2011 Long-Term Incentive Stock Option
Plan (the “Stock Option Plan”), previously approved by the Company's Board of
Directors and shareholders, applicable to Committee members shall also apply
under this Incentive Plan. To the extent this Incentive Plan differs from or is
inconsistent with the Stock Option Plan, the terms and provisions of the Stock
Option Plan shall govern. The Committee shall have complete authority and
discretion to interpret all provisions of this Incentive Plan consistent with
law and the Stock Option Plan, to prescribe the form of instruments evidencing
the stock options that may be granted under this Incentive Plan and pursuant to
the Stock Option Plan, to adopt, amend, and rescind general and special rules
and regulations for its administration, and to make all other determinations
necessary or advisable for the administration of the Incentive Plan. No member
of the Committee shall be liable for any action or determination in respect
thereto, if made in good faith, and shall be entitled to indemnification by the
Company with respect to all matters arising from his service on the Committee to
the fullest extent allowable under the Company's charter documents and
applicable law.



3.
Eligibility. Any salaried employee of the Company who in the judgment of the
Committee occupies a management position in which his or her efforts contribute
to the profit and growth of the Company may be eligible to participate in the
Incentive Plan. The named participants to this Incentive Plan shall be
recommended by the division Presidents and the CEO, and approved by the
Committee. The key metric used to measure management performance in a particular
division or the Company as a whole, as the case may be, is net income before
income taxes or “NIBIT” as more fully described in the Company's Proxy
Statement. The NIBIT target ranges described herein are derived from the
Company's annual budget approved by the Company's Board of Directors and are
exclusive of and calculated prior to allocation of the cash and stock option
incentives payable to all executives participating in the Incentive Plan.
Exhibit A to this Incentive Plan, as may be amended from time to time by the
Committee, sets forth the annual NIBIT target range and named participants'
assigned percentage of the cash and stock option incentives. The Committee, upon
recommendation from the Company's CEO, shall have the discretion to determine to
what extent, if any, persons employed on a part-time or consulting basis will be
eligible to participate in the Incentive Plan.



4.
Cash Incentive Pool. At the beginning of the year, for each division, including
Corporate, the division Presidents will identify the executives who they
recommend to participate in each division's cash incentive pool with input from
the CEO, and the CEO will recommend the executives who will participate in the
Corporate division's cash incentive pool. Additionally, each recommended
participant will be allocated a percentage of the division's cash incentive
pool. The recommended allocations will be completed at the beginning of each
year by the division Presidents, with input and review from the CEO. The CEO
will prepare the recommended allocation for the Corporate division. These
recommendations will be submitted to the Committee no later than two weeks prior
to the February Board of Director's meeting. The Committee will review and
approve, amend or reject the recommendations of the division Presidents and the
CEO. The CEO's incentive calculation will be handled separately from the
Corporate division and will be approved by the Committee.



A.
NIBIT Allocations. At the beginning of each year, the Company's Board of
Directors will approve the upcoming year's budget that shall include the NIBIT
target range for each division and for the Company as a whole (each, a “Target
Range”). The applicable Target Range for each division, as approved by the Board
of Directors, is set forth on Exhibit A attached hereto. Each division cash
incentive pool shall equal a designated percentage of NIBIT achieved by that
division, or in the case of the Corporate division, achieved by the Company as a
whole. Upon the division Presidents and CEO's recommendation, the Committee will
establish the percentage of NIBIT that will comprise the cash incentive pool for
each division and the Company as a whole (each, an “Incentive Pool Percentage”).
The applicable Incentive Pool Percentages for each division are set forth below.
Each Target Range will include three levels with corresponding Incentive Pool
Percentages: (i) Below Target; (ii) On Target; and, (iii) Above Target. Wherever
NIBIT falls (Below Target, On Target, or Above Target), the Incentive Pool
Percentage for that applicable Target Range will apply to all dollars of profit
beginning with the first dollar, computed using the applicable Incentive Pool
Percentage.










--------------------------------------------------------------------------------



B.
Cash Incentive Pool Percentages (excluding inventory adjustments)*:



Division    Below Target    On Target    Above Target
General Metals Segment    1.50%    3.50%    5.50%
K. Pennington-Metals Segment    1.00%    1.50%    2.00%
Palmer    2.50%    5.00%    7.00%
MCC    2.50%    5.00%    7.50%
Corporate    1.25%    2.00%    3.00%
CEO    1.00%    2.00%    2.75%


C.
Downward Adjustments to the Cash Incentive Pool. Each division President, upon
approval by the CEO, has the authority to reduce an individual executive's cash
incentive bonus for material underperformance against personal goals.
Additionally, at the operating division level, the Corporate division level and
for the CEO and other Company executives that may be identified individually,
each cash incentive pool may be reduced for poor performance in two areas as
detailed below: Safety and Inventory Turns.



i.
For every lost time accident during the year, the cash incentive pool for that
division will be reduced by 5%. The cash incentive pool for the Corporate
division and the CEO will be reduced as well by taking the division with the
largest number of lost time accidents and multiplying the number of lost time
accidents times 5. For example, if BRISMET has the largest number of accidents
at 3, then the Corporate division and the CEO's cash incentive pool will be
reduced by 15%.



ii.
An inventory turn target will be established for each division, where
applicable, and will be set forth on Exhibit A. These inventory turn targets
will be established by the CEO and division Presidents and approved by the
Committee. If the inventory turns come in less than the target, the applicable
division's cash incentive pool shall be reduced by 10%. If the inventory turns
for the entire company are less than the targeted inventory turns, then the cash
incentive pool for the Corporate division and the CEO will be reduced by 10% as
well.



D.
Inventory Profits or Losses. The NIBIT calculations shall exclude any inventory
profits or losses applicable to the BRISMET division as set forth in this
section. NIBIT calculations for the BRISMET division will be reduced on a dollar
for dollar basis by the amount of inventory profits in that division, and the
appropriate Target Range will be selected based on such reduced NIBIT
calculation. Likewise, NIBIT calculations for the BRISMET division will be
increased on a dollar for dollar basis by the amount of inventory losses in that
division, and the appropriate Target Range will be selected based on such
increased NIBIT calculation.



5.
Stock Options (Long-Term Incentives). To the extent stock options are available
under the Stock Option Plan previously approved by the shareholders, stock
options of Company stock will be issued as provided herein. All terms,
conditions and restrictions set forth in the Stock Option Plan shall apply to
any and all stock options issued pursuant to this Incentive Plan. Those
executives eligible to receive bonus payments from the cash incentive pool under
this Incentive Plan Stock options are eligible to receive stock options. Stock
options will be issued in only those years where On Target or Above Target NIBIT
is achieved in a particular division, or Company as a whole, depending upon the
position of a particular executive. No stock options will be issued when NIBIT
is Below Target.



6.
Stock Options Schedule. Stock options shall be granted based on the schedule
below. The percentages set forth below represent a percentage of each particular
executive's base salary (i.e., base salary exclusive of bonuses) for the year
under consideration.



Position    Below Target    On Target    Above Target
CEO    0.00%    25.00%    37.50%
CFO    0.00%    20.00%    30.00%
DIV PRES / GM    0.00%    20.00%    30.00%
SEC/HR    0.00%    15.00%    22.50%
Others    0.00%    10.00%    15.00%








* See Exhibits A and B attached hereto for complete details.



--------------------------------------------------------------------------------



7.
Mid-Year Acquisition Adjustments. The Company, from time to time, may acquire
another business or operating division mid-year, which acquisition will not be
budgeted or accounted for in the Target Ranges that are established at the
beginning of the fiscal year. Upon consultation with the CEO and division
Presidents, the Committee shall amend the applicable Target Ranges to account
for any and all mid-year acquisitions. Specifically, the Committee will update
the applicable Target Ranges to account for the pro-forma NIBIT expected from
each acquisition for the remainder of the current calendar year. The Company's
practice is to allocate unbudgeted one-time expenses associated with a mid-year
acquisition to the Corporate division only. In determining the actual year-end
NIBIT calculation for the Corporate division and the CEO, the Committee will add
back the one-time costs associated with each acquisition incurred during the
year in question but not previously budgeted. The amount of one-time expenses to
be added back will be approved by the Committee and will include only those
expenses that were incurred as a direct result of completing the acquisition. In
the event these one-time expenses extend from one calendar year to the next, the
accrued one-time expenses associated with the acquisition from each year will be
added back to the applicable year's NIBIT calculations for the Corporate
division and the CEO.



8.
General Provisions. Neither the adoption of this Incentive Plan nor its
operation, nor any document describing or referring to this Incentive Plan, or
any part thereof, shall confer upon any employee any right to continue in the
employ of the Company or any subsidiary, or shall in any way affect the right
and power of the Company to terminate the employment of any employee at any time
with or without assigning a reason therefor to the same extent as the Company
might have done if this Incentive Plan had not been adopted.



9.
Duration and Amendment of the Incentive Plan. Unless previously terminated by
the Committee, the Incentive Plan shall be effective for the fiscal year
specified in the Incentive Plan. The Committee may alter, amend, or terminate
this Incentive Plan, including any exhibits attached hereto, at any time. Any
stock options granted prior to the termination of this Incentive Plan shall
remain valid thereafter in accordance with their terms and the Stock Option
Plan.








